

Approved and Effective September 27, 2017


AMENDMENT NUMBER ONE TO THE
ASCENA RETAIL GROUP, INC. 2016 OMNIBUS INCENTIVE PLAN
Amended and Restated Effective December 10, 2015


WHEREAS, Ascena Retail Group, Inc. (the “Company”) maintains the Ascena Retail
Group, Inc. 2016 Omnibus Incentive Plan (Amended and Restated Effective December
10, 2015) (the “Plan”);
WHEREAS, pursuant to Section 11.1 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan, subject to stockholder
approval in certain circumstances;
WHEREAS, the Board has authorized the Company to amend the Plan as set forth
herein; and
WHEREAS, stockholder approval is not required for the amendment set forth


herein.
NOW, THEREFORE, pursuant to Section 11.1 of the Plan, effective as of September
27, 2017, the Plan is hereby amended as follows:


1.
The last sentence of Section 6.3(c) of the Plan is amended and restated in its
entirety to read as follows:



“Notwithstanding anything herein to the contrary, subject to Section 4.4, the
vesting schedule for any Stock Options granted between September 21, 2011 and
September 26, 2017 shall be no less than in three (3) equal annual installments
on the first, second and third anniversaries of the date of grant; provided that
the Committee may provide, in its sole discretion, that such Stock Options shall
vest and become exercisable earlier than such minimum vesting dates, subject to
Section 6.4, upon the Participant’s death, Disability, Retirement, or
Termination by the Company without Cause or by the Participant for good reason
(in the event such term (or words or a concept of like import) is defined in an
agreement between the Company or an Affiliate and the Participant in effect at
the time of grant) or upon a Change in Control.”







--------------------------------------------------------------------------------





2.
Section 6.3(c) of the Plan is hereby amended by adding the following sentence to
the end thereof:



“Notwithstanding anything herein to the contrary, subject to Section 4.4, the
vesting schedule for any Stock Options granted on or after September 27, 2017
shall be no less than in two (2) equal annual installments on the first and
second anniversaries of the date of grant; provided that the Committee may
provide, in its sole discretion, that such Stock Options shall vest and become
exercisable earlier than such minimum vesting dates, subject to Section 6.4,
upon the Participant’s death, Disability, Retirement, or Termination by the
Company without Cause or by the Participant for good reason (in the event such
term (or words or a concept of like import) is defined in an agreement between
the Company or an Affiliate and the Participant in effect at the time of grant)
or upon a Change in Control.”






[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this amendment to be executed as of
the 27st day of September, 2017.


ASCENA RETAIL GROUP, INC.




By: /s/Duane Holloway     Name: Duane Holloway
Title: EVP & General Counsel


Dated: September 27, 2017



